*342On Rehearing.
Blanchard, J. A
rehearing having been granted and a re-argument had, a further consideration of the case leads the court to a modification of its former decree. It is to the public interests that cases of this character be determined as speedily as possible, consistent with the ends of justice, and, accordingly, without remanding the case, thereby involving further delay and more expense, we will ourselves reduce the assessment of plaintiffs franchise for the years 1894,. 1895 and 1896 to the sums we think, under the evidence in the record, will do substantial justice to the State and the tax-payer and end this vexatious and lengthened controversy.
On the basis of assessment adopted by the Board of Assessors, and the calculations made by them, they found three million, five hundred and nine thousand, two hundred and sixty-seven dollars, as the value of plaintiff company’s franchise. But, after discussion and consideration, concluding that the property under existing conditions, would not liquidate for that sum, the Board decided to make the total assessment of plaintiff’s property, corporeal and incorporeal, two millions of dollars. From this sum they deducted the value of its tangible property, seven hundred and eighty-four thousand, seven hundred and thirty-three dollars, and this left one million, two hundred and fifteen thousand, two hundred and sixty-seven dollars, as the assessed value-of its franchise for 1896. We think this figure, in view of many circumstances unnecessary to recite, too high, and will reduce the assessment on the company’s franchise to nine hundred thousand dollars for that year.
The assessment of the franchise for 1895 was, on the basis adopted' by the Board, and in view of other considerations entering into their calculations, fixed at one million, four hundred and eight thousand and fifty dollars. We think this too large a sum and will reduce the-same to seven hundred thousand dollars.
And so with the assessment of the franchise for 1894, which was fixed by the Board at six hundred and forty-nine thousand, six hundder and fifty dollars. This, in the modified view we take of the case, we think excessive and will reduce the same to three hundred thousand dollars.
These reductions are intended to apply only to the years named, and it is not contemplated that the Board of Assessors should be thereby *343fettered in their judgment of the proper assessments to be placed upon-plaintiff’s property and franchise for subsequent years, with respect to-which the considerations now impelling- the court to the present reductions may not exist.
It is, therefore, ordered that the decree hereinbefore handed dowm be set aside, and it is now ordered, adjudged and decreed that the judgment appealed from be so amended as to reduce the assessment of-plaintiff company’s franchise for the year 1894 to three hundred thousand dollars, for the year 1895, to seven hundred thousand dollars, and for the year 1896 to nine hundred thousand dollars, and that as thus amended the judgment of the court a cjua be affirmed, costs of appeal to be borne by appellees.
Miller, J., dissents.